Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution on the merits of this application is reopened on claims 1-3 considered unpatentable for the reasons indicated below: 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Futamata (US 2016/0291498 cited on the 11/4/21 IDS).

With respect to claim 2, Futamata further discloses wherein the surface layer comprises: an electrodonductive matrix comprising a base material formed of an electric insulator (e.g. paragraph 133 – “rubber”, 161 – “filler” and/or paragraphs 42, 55-58, 92-94) and an electroconductive material (e.g. paragraph 133 – “semiconductive rubber”, 55-58 – chloroprene rubber “to improve the charging characteristics of the semiconductive roller”, paragraph 161 – “carbon black”, and/or paragraphs 42, and/or 92-94); and particles of a surface roughness enhancing material being dispersed in the electroconductive mix (e.g. paragraph 104 - “zinc oxide, silica, carbon… clay, talc, calcium carbonate, magnesium carbonate” and/or the materials  of the surface layer as discussed in paragraphs 42, 55-58, 92-94, 133 and/or 161 which are finished to a desired surface roughness as discussed at least in paragraph 136).
With respect to claim 3, Futamata further discloses wherein the particles of the surface roughness enhancing materials (e.g. paragraph 104 - “zinc oxide, silica, carbon… clay, talc, calcium carbonate, magnesium carbonate” and/or the materials of the surface layer as discussed in paragraphs 42, 55-58, 92-94, 133 and/or 161 which are finished to a desired surface roughness as discussed at least in paragraph 136) are 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S WONG whose telephone number is (571)272-8457. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/JOSEPH S WONG/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        


JSW